Opinion issued April 7, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00138-CR
———————————
IN RE Anthony Ray Kelley, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator, Anthony Ray Kelley, has
filed a pro se petition for writ of mandamus, complaining that the trial court
refuses to rule on his motion for judgment nunc pro tunc.  We deny the petition for writ of mandamus.
 
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator pleaded guilty to the
offense of aggravated robbery in the underlying case, which is State v. Kelley, No. 1113001 in the
178th District Court of Harris County.